OLIVER, Judge
(dissenting).
I must respectfully dissent. The petitioner makes factual allegations with reference to systematic exclusion of members of his race from the indicting grand jury. Only by a thorough evidentiary hearing can the validity of those allegations be determined. If those charges are true his conviction was and is unconstitutional and void.
I pointed out in my dissent in State ex rel. Willie Lee Henderson v. Russell, Tenn.Crim.App., 459 S.W.2d 176, that an indictment returned against a Negro by a grand jury from which members of his race were systematically excluded is unconstitutional and void, because such a grand jury is unconstitutionally constituted and void insofar as proceedings against members of the excluded race are concerned; that a valid indictment returned by a legally constituted grand jury is a jurisdictional requirement; that a void indictment confers no jurisdiction of the subject matter upon the trial court; and that lack of such *959jurisdiction can never be waived and can be raised at any time, for the simple reason that trial on a void indictment is a nullity.
When Henderson failed to find relief in this Court and the Supreme Court of this State denied certiorari, he pursued his insistence by a habeas corpus petition in the United States District Court in Nashville. In granting the writ and ordering Henderson’s release from custody, District Judge Gray, holding that the indictment upon which Henderson was tried and convicted was a complete nullity, said, inter alia: “In the latter case, stated in the simplest of terms, there is no ‘defect’ in the indictment to waive, for there is in fact no ‘indictment’ to contain such a defect: instead, there is merely a sheet of paper, meeting, to be sure, the facial requisites of a valid indictment, but having in actuality no legal effect whatsoever. It is clear that any criminal prosecution brought incident to such an ‘indictment’ is illegal and that a plea of guilty to such an ‘indictment’ is of no binding effect, for such an ‘indictment’ confers no subject-matter jurisdiction on the sentencing court.” Henderson v. Tollett, 342 F.Supp. 113. The Sixth Circuit Court of Appeals affirmed Judge Gray. Henderson v. Tollett, 459 F.2d 237.
In my view, in a matter of such seriousness and magnitude we have no alternative but to reverse and remand this case for an evidentiary hearing on Holiday’s petition so that his charges may be fully explored.